              Case 3:19-cv-05280-RBL Document 38 Filed 04/17/20 Page 1 of 2




 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT TACOMA
 8
      ROBERT E. LOUGH,
 9                                                       No. 3:19-CV-5280-RBL-DWC
                                    Plaintiff,
10           v.                                          ORDER ADOPTING REPORT AND
                                                         RECOMMENDATION
11    SJAN TALBOT, et al.,
12                                  Defendants.

13
            THIS MATTER is before the Court on Magistrate Judge Christel’s two Report and
14
     Recommendations [Dkt. # 36, 37], recommending denying Plaintiff Lough’s Motions for
15

16   Summary Judgment [Dkt. # 21, 22] and granting Defendants’ Motion for Summary Judgment

17   [Dkt. # 27]. Plaintiff Lough has not objected.

18          (1)     The Report and Recommendations are ADOPTED;
19
            (2)     Plaintiff Lough’s Motions for Summary Judgment [Dkt. # 21, 22] are denied.
20
                    Defendants’ Motion for Summary Judgment [Dkt. # 27] is granted. The federal
21
                    claims in the Amended Complaint are dismissed with prejudice, the state law
22
                    claims are dismissed without prejudice, and this case is closed; and
23

24          (4)     For the reasons articulated in the Report and Recommendation, Lough’s in forma

25                  pauperis status is REVOKED in the event of an appeal.
26


     ORDER ADOPTING REPORT AND RECOMMENDATION- 1
              Case 3:19-cv-05280-RBL Document 38 Filed 04/17/20 Page 2 of 2




 1          The Clerk is directed to send copies of this Order to Plaintiff Lough, counsel for

 2   Defendants, and to the Hon. David W. Christel.
 3          DATED this 17th day of April, 2020.
 4

 5

 6
                                                          A
                                                          Ronald B. Leighton
                                                          United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER ADOPTING REPORT AND RECOMMENDATION- 2
